AILSHIE, J.
— This is a novel case of mistaken identity— novel because the bewildered refugees, two soulless corporations of diverse origin, in their flight .from a decree in equity (a thing abhorred by corporations) became so completely lost in the labyrinth of names that the plaintiff has been thence ever wont to turn the restraining clauses of her decree upon the twain with but a single name, so indiscriminately that they are driven hither to tell their story. Now, the thing seems to have happened in this way: There exists by the Lake Coeur d’Alene, in the county of Kootenai, a corporation born of the laws of the state of Idaho, and named the “Coeur d’Alene Lumber Company, Limited.” This corporation, in the year 1903, not content alone with its own, claimed and asserted that it owned the lands of Huida Shephard, but to pay heed to such a claim she flatly refused. On the contrary, she drew her bill and prosecuted an action to quiet her title. It happened about this time there came into existence under the laws of the state of Washington, another corporation named, the “Coeur d’Alene Lumber Company.” The defendant failed to answer the plaintiff’s complaint, and proofs were tendered and findings and decrees were made and entered. By the fourth finding defendant is declared to be a “corporation duly created, organized and existing under and by virtue of the laws of the state of Washington.” Throughout the findings and decree the defendant is named the “Coeur d’Alene Lumber Company.” While the action was commenced against the Idaho corporation, this appeal is taken by the Washington corporation. This Washington *532progeny of statute law charges that it should not be visited by the transgression of a stranger. That it has never had its day in court and that it has been mistaken for the real defendant. The Idaho corporation seems content and does not appear in this court. Respondent, Huida Shephard, has moved to dismiss the appeal on the grounds that notice thereof was not served on the real defendant, the Idaho corporation. Respondent appears anxious to see both of these namesakes unmask and reveal their identity in court. Appellant tells us, however, that it came into existence under the persuasive influence of the Washington statutes, and that it has no longing to respond to any Idaho decrees. This reluctance undoubtedly comes from its residence in Spokane, where so many of its kind exist with much ease and plead nonresidence in Idaho courts without an effort. At the argument counsel for respondent admitted that the finding that defendant is a Washington corporation was a mistake. Possibly there was an attraction about the Washington corporation, “Coeur d’Alene Lumber Company,” from the fact that it was not “Limited.” Appellant’s brief and argument seem to have set respondent at ease on that score, and her counsel has filed a motion to have the findings and judgment so corrected as to make the decree run against the “Limited” corporation of Idaho, the real defendant. This we could not do if we should sustain the motion to dismiss, which indeed we think was well taken. Since this latter motion has been made, however, we have concluded that we might be able to reach a conclusion in the ease satisfactory to both sides — a conclusion as unusual as this case is novel. We will remand the case with direction to the trial court to correct and modify the findings and judgment so that the same will run against the Coeur d’Alene Lumber Company, Limited, a corporation organized and existing under the laws of the state of Idaho. Appellant will be awarded costs of appeal, which shall only include thirty pages of transcript and brief.
Stoekslager, C. J., and Sullivan, J., concur.